Citation Nr: 0015627	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  97-34 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the feet.

2.  Entitlement to service connection for onychomycosis of 
the toenails.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
ischemic heart disease.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diphtheria.

5.  Entitlement to an evaluation in excess of 30 percent for 
an anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945, including as a prisoner of war (POW).  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The Board notes that the veteran and his representative 
appear to be raising a claim to reopen the previously denied 
claim of entitlement to service connection for a heart 
disorder other than ischemic heart disease.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There is no medical evidence of record establishing that 
the veteran currently has residuals of frostbite of the feet.

2.  There is no medical evidence of record linking the 
veteran's onychomycosis of the toenails to his period of 
active service.

3.  The RO denied the veteran's claim of entitlement to 
service connection for ischemic heart disease in June 1996.

4.  The veteran initially appealed the RO's June 1996 denial, 
but withdrew his appeal in November 1996. 

5.  The evidence associated with the claims file subsequent 
to the RO's June 1996 decision does not bear directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled, is not so 
significant that it must be considered to decide fairly the 
merits of the veteran's ischemic heart disease claim.

6.  The RO denied the veteran's claim of entitlement to 
service connection for diphtheria in May 1964.

7.  The RO notified the veteran of its May 1964 decision and 
advised him of his appellate rights by letter dated the same 
month, but the veteran did not initiate an appeal of the RO's 
decision.

8.  The evidence associated with the claims file subsequent 
to the RO's May 1964 decision does not bear directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled, is not so 
significant that it must be considered to decide fairly the 
merits of the veteran's diphtheria claim.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of frostbite of the feet is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
onychomycosis of the toenails is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The RO's June 1996 decision denying entitlement to 
service connection for ischemic heart disease is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1999).

4.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
ischemic heart disease.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1999).

5.  The RO's May 1964 decision denying entitlement to service 
connection for diphtheria is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

6.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
diphtheria.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection  

The issues before the Board include whether the veteran is 
entitled to service connection for residuals of frostbite of 
the feet and onychomycosis of the toenails.  Before the Board 
can decide the merits of these claims, it must first 
determine whether the veteran has presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  Grivois v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  To be well grounded, a 
claim need not be conclusive, but it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts 
pertinent to his claim and his claim fails.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  Service connection may 
be presumed for certain diseases if a veteran was a POW who 
was detained for not less than 30 days and he developed one 
of these diseases to a compensable degree at any time 
following discharge.  38 C.F.R. §§ 3.307, 3.309(c) (1999).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997). 

A.  Residuals of Frostbite

In written statements submitted in support of his claim, and 
during a hearing held at the RO in May 1998, the veteran 
indicated that he currently suffers residuals of frostbite of 
the feet.  He explained that while he was in service, his 
plane caught on fire, he was forced to bail out, he landed 
without his shoes on, and he walked approximately 12 miles 
with no shoes.  This incident allegedly occurred in September 
in the North Sea, where it was cold at that time.  The 
veteran further explained that once he was captured he was 
issued insulated boots, which he wore the entire time he was 
held as a POW.  The veteran's service medical records do not 
reflect that the veteran was treated for frostbite during 
active service; however, for the purpose of determining 
whether the veteran's claim is well grounded, the Board 
accepts the veteran's assertion that his feet were exposed to 
cold temperatures during active service.  The veteran is 
certainly competent to testify to this effect.  

While the veteran's feet might have been exposed to cold 
temperatures in service, post-service medical evidence does 
not establish that the veteran currently has  residuals of 
in-service cold exposure or frostbite.  The veteran has seen 
VA and private physicians for a variety of medical conditions 
and undergone multiple VA examinations since his alleged 
exposure, yet during this time period, no physician has 
diagnosed residuals of frostbite of the feet.  On his 
separation examination in December 1945, the veteran had no 
foot complaints and the examining physician noted that the 
veteran's feet were normal.  Moreover, during VA examinations 
in November 1949, August 1976, June 1982, March 1984 and 
December 1995, examiners noted no foot abnormalities.  During 
an August 1997 VA examination, an examiner noted that the 
veteran had abnormalities of the toenails and a trace amount 
of edema in the left foot, but diagnosed a nail disorder.  He 
did not indicate that the edema represented a residual of the 
alleged in-service frostbite.  As the veteran is a layperson 
with no medical training or expertise, his contentions, 
alone, are insufficient to establish that he currently has 
residuals of in-service frostbite.  Espiritu v. Derwinski, 2 
Vet.App. 492, 494-5 (1992) (holding that laypersons are not 
competent to offer medical opinions).  

B.  Onychomycosis of the Toenails

At the May 1998 hearing, the veteran testified that he has a 
toenail disorder that is related to service.  The veteran's 
spouse testified that the veteran has had problems with his 
toenails since 1949.  The veteran's service medical records 
reflect no treatment of the toenails during active service, 
and as stated previously, on separation examination in 
December 1945, the veteran's feet were noted to be normal.  

VA outpatient treatment records dated from 1996 to 1999 and 
an August 1997 VA examination report disclose that the 
veteran currently has onychomycosis and dystrophic, gryphotic 
and mycotic nails.  However, there is simply no evidence, 
beyond the veteran's contentions, linking onychomycosis to 
the veteran's period of active service.  As stated 
previously, the veteran's contentions, alone, are 
insufficient to establish a matter requiring medical 
expertise.  Espiritu, 2 Vet.App. at 494-5.  Moreover, a nexus 
may not be presumed in this case because onychomycosis is not 
one of the diseases for which service connection may be 
presumed under 38 C.F.R. §§ 3.307, 3.309(c).

C.  Conclusion

Inasmuch as the record lacks medical evidence establishing 
that the veteran currently has residuals of frostbite of the 
feet and linking onychomycosis to the veteran's period of 
active service, the claims of entitlement to service 
connection for these disorders are not plausible.  The 
veteran has therefore failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for residuals of frostbite of the feet and 
onychomycosis, and the VA is under no duty to assist him in 
developing the facts pertinent to his claims.  Epps, 126 F.3d 
at 1468.

The Board acknowledges the contentions of the veteran's 
representative that the VA has not fulfilled its duty to 
assist the veteran with regard to his claims for service 
connection.  However, case law is clear.  Under Epps, 126 
F.3d at 1467-1468, a veteran must first establish that he has 
a current disability that is related to service before the 
Board can decide the merits of his claim and the duty to 
assist arises.  At this point, the Board believes that the 
statement of the case, supplemental statement of the case and 
the above discussion provide adequate reasons and bases for 
its denial and inform the veteran of the elements necessary 
to well ground his claims for service connection.  The 
veteran is not entitled to the benefit of the doubt in 
resolving these claims because he did not satisfy the initial 
requirement of submitting evidence to well ground them.  
Should the veteran do so in the future, a merits review will 
follow and 38 C.F.R. § 3.102 will be triggered.  


II.  New and Material Evidence

The issues before the Board include whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for 
ischemic heart disease and diphtheria.  

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 
Vet.App. 216, 220 (1994); Suttman v. Brown, 5 Vet.App. 127, 
135 (1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims has 
developed a three-part analysis to be applied when a claim to 
reopen is presented.  Elkins v. West, 12 Vet.App. 209, 218-
219 (1999).  The first step is to determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) to reopen the prior claim.  If he or she 
has done so, the adjudicator must proceed to the second step, 
which requires determining whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Id.  If the claim is 
found to be not well grounded, the adjudication process must 
halt, despite reopening, because a claim that is not well 
grounded cannot be allowed.  Winters v. West, 12 Vet.App. 
203, 206-207 (1999).  If the claim is found to be well 
grounded, the VA must ensure that the duty to assist has been 
fulfilled before proceeding to the third step, which requires 
an adjudication of the merits of the claim.  Id.  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  Justus v. Principi, 3 Vet.App. 
510, 513 (1992).


A.  Ischemic Heart Disease

The RO and the Board denied the veteran service connection 
for a heart disorder, to include rheumatic heart disease, on 
multiple occasions from May 1964 to May 1988.  In June 1996, 
the RO denied the veteran service connection for ischemic 
heart disease on the basis that, although the veteran had 
multiple heart conditions, there was no evidence that he had 
ever been diagnosed with ischemic heart disease.  

In denying the veteran's claim, the RO considered the 
veteran's service medical records, a statement from William 
T. Follis, Jr., dated November 1995, a VA examination report 
dated December 1995, and a VA hospital report reflecting a 
stay from April 1993 to May 1993.  This evidence discloses 
that: (1) the veteran's legs swelled while serving as a POW; 
(2) he was not diagnosed with ischemic heart disease in 
service; (3) he has been diagnosed with an irregular rhythm, 
atrial fibrillation, congestive heart failure, and mitral 
valve disease and has needed mitral valve replacements; and 
(4) by December 1995, he had not been diagnosed with ischemic 
heart disease.  

The veteran initially appealed the RO's June 1996 decision.  
However, in a written statement received in November 1996, he 
indicated that he wished "to withdraw [his] appeal 
concerning service connection for ischemic heart disease."  
Inasmuch as the veteran withdrew his appeal of the RO's June 
1996 decision, the decision is final.  See 38 C.F.R. § 20.204 
(1999). 

The evidence that has been associated with the veteran's 
claims file since the RO's June 1996 decision includes: (1) a 
statement of [redacted], dated December 1995; (2) 
statements of the veteran and his representative dated June 
1996, July 1996, November 1996, October 1997, December 1997, 
July 1999, January 2000 and February 2000; (3) VA outpatient 
treatment records dated from October 1994 to July 1999; (4) 
VA examination reports dated January 1997 and August 1997; 
(5) an undated POW questionnaire; (6) hearing testimony 
presented in May 1998; and (7) a copy of a section of a 
medical textbook pertaining to diphtheria.

The statement of Mr. [redacted], a fellow POW, explains how the 
veteran was captured, describes the POW camp where they were 
imprisoned, and indicates that the veteran was deprived of 
food, heat and medicine, in poor physical shape and lucky to 
be alive.  The statements of the veteran and his 
representative, including those made during the May 1998 
hearing and those set forth in the POW questionnaire, reflect 
their belief that this experience resulted in the veteran 
developing heart disease.  

The textbook passage noted above is irrelevant to this claim.  
The remainder of the medical evidence pertains to a variety 
of medical disorders for which the veteran is being treated.  
Although this evidence establishes that the veteran suffers 
from multiple heart-related problems, it does not include a 
diagnosis of ischemic heart disease.  

The evidence submitted subsequent to the RO's June 1996 
decision is neither cumulative nor redundant of evidence 
previously submitted to agency decisionmakers.  Therefore, 
the Board finds it new.  The Board does not, however, find 
that the evidence is material.  It does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself and in connection with evidence previously 
assembled, it is not so significant that it must be 
considered to decide fairly the merits of the claim.  While 
the new evidence addresses, in part, the veteran's heart 
disorder, it does not include a medical opinion establishing 
the element that was missing at the time the RO previously 
denied the veteran's claim.  That is, the new medical 
evidence does not establish that the veteran currently has 
ischemic heart disease. 

The statements of the veteran and his representative 
constitute the only evidence submitted that defeats the basis 
of the RO's June 1996 decision, because they indicate that 
the veteran has ischemic heart disease.  However, these 
statements, alone, are insufficient to prove this medical 
matter, Espiritu, 2 Vet.App. at 494-5, and do not provide a 
sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet.App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

The Board acknowledges the contention of the veteran's 
representative, set forth in a Statement of Accredited 
Representation in Appealed Case dated January 2000, that a 
favorable decision is warranted on the basis that a VA 
physician has linked the veteran's mitral valve disease to 
his in-service diphtheria.  However, the Board reminds the 
representative that because the only heart disorder at issue 
in this appeal is ischemic heart disease, any medical opinion 
pertaining to a heart disorder other than ischemic heart 
disease cannot be used to reopen the veteran's ischemic heart 
disease claim.  That notwithstanding, based on the 
representative's January 2000 contention as well as other 
statements made by the veteran, the Board, in the 
Introduction section of its decision, has referred what 
appears to be a raised claim to reopen the previously denied 
claim of entitlement to service connection for a heart 
disorder other than ischemic heart disease to the RO for 
appropriate action.

Inasmuch as the veteran has not submitted new and material 
evidence, or evidence establishing the element that was 
missing at the time the RO denied his claim for service 
connection for ischemic heart disease in June 1996, his claim 
may not be reopened and must be denied.

B.  Diphtheria

The RO previously denied the veteran service connection for 
diphtheria in December 1949 and May 1964 on the basis that, 
although the veteran had diphtheria in service, there was no 
evidence that he had residuals thereof.  

In denying the veteran's claim, the RO considered the 
veteran's service medical records, a VA examination report 
dated November 1949, statements of the veteran dated October 
1963 and April 1964, a statement of Brian H. Cleworth dated 
February 1964, and a statement of A. Carl Walker, M.D., dated 
April 1964.  This evidence discloses that the veteran was 
diagnosed with diphtheria in service, and includes Dr. 
Walker's opinion that the veteran had mitral stenosis and 
mitral early regurgitation secondary to previous mitral 
valvulitis possibly due to previous diphtheria and possible 
rheumatic fever.  The RO weighed this opinion before denying 
the veteran's claim.  It then notified the veteran of its May 
1964 decision and advised him of his appellate rights by 
letter dated the same month.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's decision in order to initiate an appeal 
of the determination.  38 U.S.C.A. § 7105(a), (b)(1) (West 
1991). If no NOD is filed within the prescribed period, the 
decision becomes final.  38 U.S.C.A. § 7105(c).  The veteran 
in this case did not file an NOD with the RO's May 1964 
decision; therefore, the decision is final. 

The evidence that has been associated with the veteran's 
claims file since the RO's May 1964 decision includes: (1) 
service personnel records; (2) private medical records dated 
from October 1967 to June 1976; (3) letters from [redacted]
[redacted] dated May 1976 and July 1976; (4) a letter from [redacted]
[redacted] dated May 1976; (5) a letter from [redacted]
dated June 1976; (6) a letter from [redacted] dated July 
1976; (7) a letter from [redacted] dated August 1976; 
(8) a letter from E. L. Hollenberg, M.D., dated August 1976; 
(9) statements of the veteran, his spouse and his 
representative dated June 1976, July 1976, August 1976, 
September 1976, March 1977, March 1982, September 1982, 
November 1983, June 1985, December 1986, September 1995, 
November 1995, December 1997, July 1999, January 2000, and 
February 2000; (10) VA examination reports dated August 1976, 
June 1982, October 1983, March 1984, March 1985, December 
1995, June 1996, November 1996, January 1997, and August 
1997; (11) letters from Elaine Y. Rosin, M.D., dated February 
1982 and December 1982; (12) a letter from John C. Longhurst, 
M.D., dated February 1986; (13) a letter from [redacted] 
[redacted] dated April 1988; (14) a letter from [redacted]
[redacted] dated November 1995; (15) a letter from [redacted] 
[redacted] dated December 1995; (16) VA outpatient 
treatment records dated from October 1994 to July 1999; (17) 
an undated POW questionnaire; (18) hearing testimony 
presented in May 1998; and (19) a copy of a section of a 
medical textbook pertaining to diphtheria.

According to the veteran's testimony presented in May 1998, 
the reason for which the veteran filed his diphtheria claim 
is not to be compensated for diphtheria, but to relate his 
heart disorder to the diphtheria he had in service.  The 
Board acknowledges this fact; however, as the diphtheria 
claim is properly before the Board for appellate review, it 
must discuss whether the evidence noted above is sufficient 
to reopen this claim.

The non-medical evidence noted above confirms that the 
veteran was a POW from 1944 to 1945, explains the poor 
conditions associated with being a POW, reflects that the 
veteran reported to numerous individuals that he had 
diphtheria in service, praises the veteran's character, and 
indicates that the veteran has had various medical problems 
since his discharge from service.  The medical evidence noted 
above shows that the veteran was diagnosed with diphtheria in 
service and currently has multiple medical disorders.  
However, it does not include a medical opinion establishing 
that any of these medical disorders represents a residual of 
the veteran's in-service diphtheria.

The evidence submitted subsequent to the RO's May 1964 
decision is neither cumulative nor redundant of evidence 
previously submitted to agency decisionmakers.  Therefore, 
the Board finds it new.  The Board does not, however, find 
that the evidence is material.  It does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself and in connection with evidence previously 
assembled, it is not so significant that it must be 
considered to decide fairly the merits of the claim.  While 
the new evidence addresses the veteran's diphtheria, it does 
not include a medical opinion establishing the element that 
was missing at the time the RO previously denied the 
veteran's claim.  That is, the new medical evidence does not 
establish that the veteran currently has residuals of 
diphtheria. 

The statements of the veteran and his representative 
constitute the only evidence submitted that defeats the basis 
of the RO's May 1964 decision, because they indicate that the 
veteran's heart disorder results from the in-service 
diphtheria.  However, as previously indicated, under 
Espiritu, 2 Vet.App. at 494-5, and Moray, 5 Vet.App. at 214, 
they do not provide a sufficient basis for reopening the 
previously disallowed claim.

Inasmuch as the veteran has not submitted new and material 
evidence, or evidence establishing the element that was 
missing at the time the RO denied his diphtheria claim in May 
1964, his claim may not be reopened and must be denied.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for residuals of frostbite of the feet 
is denied. 

A well-grounded claim not having been submitted, entitlement 
to service connection for onychomycosis of the toenails is 
denied.  

New and material evidence not having been submitted, the 
claim of entitlement to service connection for ischemic heart 
disease is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for diphtheria is 
denied.


REMAND

The veteran contends that his service-connected anxiety 
disorder has increased in severity and warrants a higher 
disability evaluation.  An allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased evaluation.  
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet.App. 629, 631-32 (1992).  The veteran's 
contention, alone, is therefore sufficient to well ground his 
claim.  Once a well-grounded claim has been submitted, the VA 
has a duty to assist the veteran in developing the facts 
pertinent to his claim.  This duty to assist includes 
affording the veteran a medical examination contemporaneous 
with his claim.

In this regard, the Board acknowledges and agrees with the 
contention of the veteran's representative, set forth in a 
January 2000 Statement of Accredited Representation in 
Appealed Case, that the veteran has not had his anxiety 
disorder evaluated in approximately three years.  Since that 
time, the veteran has alleged that his disorder has become 
more severe.  Accordingly, the Board finds that a more recent 
VA mental examination is necessary before determining the 
current level of impairment caused by the veteran's anxiety 
disorder. 

In addition, in statements submitted in support of his claim 
and during a hearing held at the RO in May 1998, the veteran 
asserted that he has been receiving regular VA treatment for 
his anxiety disorder.  However, all of the recently dated 
medical evidence of record pertains to medical conditions 
other than the veteran's anxiety disorder.  As the record 
stands it is unclear whether the RO has attempted to obtain 
all of the other VA medical records that allegedly exist.  
Thus, on Remand, the RO should determine whether there are 
any outstanding medical records that need to be obtained and 
associated with the veteran's claims file.

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask him to specify the names and 
addresses of all health care providers 
who have treated his service-connected 
anxiety disorder since November 1996, 
when he filed his claim for an increased 
evaluation.  After obtaining any 
necessary authorization, the RO should 
obtain and associate with the claims file 
records of this treatment.

2.  The RO should afford the veteran a VA 
examination by a psychiatrist to 
ascertain the manifestations and severity 
of his anxiety disorder.  The RO should 
send notification of the scheduled 
examination to the veteran's latest 
address of record, and advise him that a 
failure to report to the examination 
might result in an unfavorable decision.  
Prior to the examination, the RO should 
provide the examiner with the veteran's 
claims file and a copy of this Remand for 
review.  The examiner should conduct any 
and all indicated evaluations, studies 
and tests deemed necessary, and report 
all complaints and clinical findings in 
detail.  The examiner should then assess 
the severity of the veteran's service-
connected anxiety disorder and discuss, 
utilizing the nomenclature of the rating 
schedule, the degree of impairment caused 
by this disorder.  The examiner should 
assign the veteran's service-connected 
anxiety disorder an Axis V diagnosis 
(Global Assessment of Functioning scale 
score) consistent with the American 
Psychiatric Association' s Diagnostic and 
Statistical Manual for Mental Disorders, 
and explain what the assigned score 
represents.  The examiner should express 
the rationale on which he bases his 
opinions.

3.  When the development requested has 
been completed, the RO should 
readjudicate the veteran's claim for an 
increased evaluation on the basis of the 
additional evidence received.  If the RO 
does not grant the benefit sought, it 
should provide the veteran and his 
representative with a supplemental 
statement of the case and afford them an 
opportunity to respond thereto before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional medical 
evidence, and the Board does not intimate any opinion as to 
the merits of this appeal.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 

considered in connection with his current appeal.  However, 
he is not required to act until he is otherwise notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



